Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the semiconductor device including a capping pattern; and a first etch stop pattern covering a lower surface and a sidewall of the capping pattern; an alignment key disposed on the substrate, the alignment key including an insulating material; and a filling structure disposed on the substrate, the filling structure covering a sidewall of the alignment key, and the filling structure comprising: a first filling pattern; a second filling pattern covering a lower surface and a sidewall of the first filling pattern, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the semiconductor device including a capping pattern containing silicon oxycarbide (SiOC); and a first etch stop pattern covering a lower surface and a sidewall of the capping pattern, the first etch stop pattern containing a material, which has a first etching selectivity with respect to the capping pattern; an alignment key on the substrate, the alignment key containing a material having a second etching selectivity lower than the first etching selectivity with respect to the capping pattern; and a filling structure disposed on the substrate, the filling structure covering a sidewall of the alignment key, and the filling structure comprising: a first filling pattern; a 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the semiconductor device including a capping structure covering an upper surface of the gate electrode structure, the capping structure comprising: a capping pattern containing silicon oxycarbide (SiOC); and an etch stop pattern covering a lower surface and a sidewall of the capping pattern, the etch stop pattern containing a material, the material comprising silicon nitride (SiN), silicon oxynitride (SiON) or silicon carbonitride (SiCN); and a source/drain layer on the active region adjacent to the gate electrode structure, as in the context of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816